Citation Nr: 0628105	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for atypical face pain on 
the right side, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 


FINDING OF FACT

The veteran experiences atypical pain in the right side of 
the face, most closely analogous to neuralgia of the fifth 
(trigeminal) cranial nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for atypical face pain of the right side have not been met. 
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.124a, Diagnostic Code 8405 (2005).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA). A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a September 2002 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should an increase be granted for his claim.  
This is in full compliance with VA's duty to assist the 
veteran as amended by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran. A VA examination to evaluate the disability at issue 
was conducted. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  It is noted that the veteran failed to 
report for a scheduled hearing with the traveling section of 
the Board in August 2006.  Here the Board emphasizes that the 
duty to assist is not a one-way street.  If a veteran wishes 
help in developing a claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the veteran's failure to appear  and 
cooperate with VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist him in this regard.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

When a condition not listed in VA's Schedule for Rating 
Disabilities is encountered, it will be permissible for VA to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  In this regard, 
conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Ratings will not be assigned to organic diseases 
and injuries by analogy to conditions of functional origin.  
See 38 C.F.R. § 4.20.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

The veteran's atypical face pain results from an injury 
occurring in June 1976  while the veteran was an enlisted 
solider in the United States Army.  He was granted service 
connection for this disorder in a May 1978 rating decision 
which assigned a 10 percent disability rating.  In September 
2002, the veteran filed a claim for an increase in his 
disability rating.  In this claim, the veteran alleges that 
his condition has "intensified to the point where normal 
pain killers do not help."  

In April 2003, the RO denied an increase to the veteran's 
existing 10 percent disability evaluation for atypical right 
facial pain.  It is noted that atypical pain in the right 
side of the face is not a disability listed on the VA 
Schedule for Rating Disabilities.  Thus, in order to assign 
the veteran a disability rating in this case, the Board must 
consider all readily available evidence so that an evaluation 
based upon an analogous provision of the regulatory scheme 
may be made.

Firstly, the Board considers the possibility that the 
veteran's facial pain is due to a dental condition.  This 
issue is raised because the veteran's dental records, 
obtained by the RO and covering periods of May 2002 through 
January 2003, indicate that the veteran underwent various 
dental treatments in an attempt to alleviate his right facial 
pain.  Specifically, the treatments were centered around his 
upper number 6 tooth which, per illustration in the dental 
records, is indeed located on the right side of his face.  
The reports cover endodontic treatment in May 2002, including 
a May 2002 diagnosis of irreversible pulpitis.  However, in a 
March 2003 VA neurological examination, the medical examiner 
noted that the veteran did have dental surgery to remove his 
upper number 6 tooth but, according to the veteran, his 
atypical facial pain was not alleviated.  As such, there is 
no relationship between the veteran's dental condition and 
his claim of increased right facial pain.  

The Board finds that Diagnostic Code 8405 is the most 
appropriate diagnostic code to rate the veteran's disability.  
The results of the March 2003 neurological examination show 
that the VA medical examiner, upon being tasked to determine 
the cause and severity of the veteran's atypical face pain, 
made specific mention of the condition of the fifth 
(trigeminal) cranial nerve as well as a related reference to 
the seventh (facial) cranial nerve.  The medical examiner's 
most extensive discussion relates to the fifth (trigeminal) 
cranial nerve and formed the basis of his impression.  While 
there is a passive notation on the condition of the seventh 
(facial) cranial nerve, whereby the examiner noted no 
weakness in the seventh cranial nerve bilaterally, the 
majority of the examiner's opinion is derived from his 
assessment on the condition of the veteran's fifth 
(trigeminal) nerve.  As this is the case, a rating under 
Diagnostic Code 8405 is the most appropriate for the 
veteran's claim.

Diagnostic Code 8405 applies the neuralgia requirements 
listed in the regulatory structure to the fifth (trigeminal) 
cranial nerve specifically.  Neuralgia, cranial or 
peripheral, is characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, and is rated on the same scale as paralysis for 
the involved nerve, with a maximum equal to moderate 
incomplete paralysis. See 38 C.F.R. § 4.124.  The maximum 
rating allowed upon a diagnosis of neuralgia of the fifth 
(trigeminal) cranial nerve, save a diagnosis of tic 
douloureux, is thus a 10 percent rating.  As the veteran has 
applied for an entitlement in excess of 10 percent and does 
not complain of tic douloureux, it is also necessary to 
consider neuritis in assessing his claim.    

Neuritis, cranial or peripheral, is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, and is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  See 38 C.F.R. § 4.123.

In application, the Board relies on the results of the March 
2003 VA neurological examination.  In this report, the 
examiner stated that as the veteran has been gainfully 
employed for the last twenty years, his ability to work was 
indicative of non-prostrating pain.  He further went on to 
note that no autonomic nerve dysfunction accompanied the 
veteran's facial pain and that there was no history of eyelid 
edema, lacrimation, sweating disorder, or nasal stuffiness.  
Upon examination of the veteran's face specifically, the 
examiner noted that there was no facial asymmetry, the 
conjunctivae were not injected, the eyelids were not 
presently edematous, and the veteran was not currently 
experiencing nasal stuffiness.  He further went on to note 
that all three divisions of the trigeminal nerve were intact 
to sensation and that specifically, the corneal reflex was 
intact bilaterally.  The motor division of the fifth cranial 
nerve supplying the masseters and pterygoid muscles were 
intact bilaterally, and, as previously stated, made passive 
note that there was no weakness in the seventh cranial nerve 
bilaterally.  The examiner then went on to give his 
impression that the veteran was experiencing atypical face 
pain that was non-prostrating.  

The March 2003 VA examination is the only competent medical 
evidence of record as regards the current status of the 
veteran's atypical face pain. After reviewing the report of 
this examination, the Board finds that the veteran does not 
experience loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, excruciating or otherwise.  
Based on this finding, the Board concludes that the medical 
evidence supports a finding analogous to neuralgia of the 
fifth (trigeminal) cranial nerve and does not support a 
diagnosis of neuritis of the fifth (trigeminal) cranial 
nerve.  As this is the case, entitlement to a rating higher 
than 10 percent cannot be granted.

In fact, the only evidence suggesting that the veteran's 
facial pain is of such a severity to rate a greater 
disability evaluation comes from his own lay statements. The 
veteran, while indeed qualified to report on his painful 
symptoms, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical diagnosis.  Accordingly, this lay evidence does 
not constitute medical evidence and lacks probative value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R 
§ 4.3.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for atypical pain on the right side of the face is denied.



___________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


